Title: Enclosure (B): [Estimate of the Nett Product of the Public Revenues], 23 January 1792
From: Hamilton, Alexander
To: 



Estimate of the nett product of the Public Revenues during the years 1791 and 1792

Import duties for 1791.


Quarter ending the 31st March
}

{
$ 314,881.11


Quarter ending the 30th June
(A)
1,345,303.49


Quarter ending the 30th September

919,570.66


Quarter ending the 31st December

(B.)

   600,000.00


  Total nett product of Imports for 1791
$3,179,755.26.


Duties on home-made Spirits from the 1st of July


to the last of December
(C.)

150,000.00


  Total nett Revenue, 1791
$3,329,755.26.


Duties on Imports for the year 1792 estimated


at (D)
3,300,000.00




Duties on home-made spirits for the same year, estimated


at (E)
400,000.00

 3,700,000.00


Total of Nett Revenue, for the years, 1791 and 1792
$7,029.755.26.


Notes to reference (B)
(A)   The produce of these three quarters may be considered as ascertained. Though returns have not been returned from all the ports, for the entire period; yet so many have been received (including the principal ports) as to have admitted of a calculation with regard to the rest, not liable to material error.
The produce for the year 1790, has served as a guide, in respect to the ports from which returns have not been received.
(B).   The sum here stated, is altogether upon estimate; the time which has elapsed since the end of the quarter not admitting of proper documents. It exceeds the produce of the same quarter for the preceeding year, fifty five thousand seven hundred and seventy three dollars and nineteen cents. If the ratio of increase of any preceeding quarter, during the year 1791, had been applied to this quarter, the sum would have been considerably greater, but it is believed that this would not furnish a just rule. It is understood, that the importations for the last quarter of 1790, were much increased, to avoid the additional duties, which were to take place on the first day of the year 1791, and although the additional duty on distilled spirits, might at first view, be expected to add to the product for the quarter in question, yet it is far from certain, that this was the effect of it. Extraordinary exertions were made to import distilled spirits, prior to July, when the additional duty took effect, which may be supposed to have lessened the quantity afterwards, so as to leave it a question, whether this article was more or less productive in that quarter, than in the same quarter of the former year. Making allowance for these circumstances, it does not appear probable that the last quarter of 1791, will exceed the last quarter of 1790, in so great a proportion, as any of the preceeding corresponding quarters.
(C.)   This sum is materially short of the originally estimated product, but from the returns hitherto received, it does not appear likely to be greater; this is owing, partly to a decreased distillation of Spirits from foreign materials, in consequence of a sudden rise in the price of molasses, and partly to the obstacles which have retarded the complete execution of the law.
(D)   The sum here estimated, cannot in the nature of the thing be accurate; it includes a compromise of opposite considerations. First, it contemplates an additional sum for the additional duty on imported spirits, which will be fully operative during the present year. Secondly, it contemplates the possibility, that the disturbances in Hispaniola may tend to diminish the supply of several articles which are objects of considerable duties, and may proportionably diminish the revenue, hence about one third of the probable increase of the duties on spirits is added to the produce of the year 1791, and the aggregate is taken as the produce of the year 1792, abating two thirds of that increase, as an equivalent for the other deficiencies.
(E)   The same disturbances in Hispaniola may be expected to diminish the product of the duties on home made spirits, by considerably reducing the supply of molasses; which, added to the obstacles already alluded to (and which it will require yet some time, completely to surmount) cannot fail to render the real product of these duties, in the course of the present year, materially less than the estimated product. Accordingly an abatement of about one third is made in the present estimate.

Treasury Department,January 23. 1792
Alexander HamiltonSecretary of the Treasury
